Order entered January 18, 2017




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-01571-CV

                JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                              V.

                                 FRED VINCENT, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11180

                                          ORDER
       Before the Court is appellants’ January 13, 2017 unopposed motion to extend time to file

appellants’ reply brief. Appellants’ motion is GRANTED. Appellants’ reply brief shall be filed

by January 31, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE